DETAILED ACTION

This Office action is in response to Applicant’s amendment filed September 25, 2021.  Applicant has amended claims 19 and 27.  Claims 22, 31 and 32 have been cancelled.  Currently, claims 19-21, 23-30 and 33-35 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210323.

The rejection of claims 19-21, 23-30 and 33-35 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aubay et al, US 2004/0067864, is maintained for the reasons of record.

The provisional rejection of claims 19-21, 23-30 and 33-35 on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/632,615 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed September 25, 2021 have been fully considered but they are not persuasive.
Applicant argues that Aubay et al, US 2004/0067864, does not teach or suggest in general a method for enhancing the detergent properties of an enzyme in a detergent composition, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that the instant claims require 
Applicant further argues that copending Application No. 16/632,615 does not teach or suggest in general a method for enhancing the detergent properties of an enzyme in a detergent composition, as required in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that the instant claims require a method step of adding an amphoteric polysaccharide to a detergent composition, which is clearly disclosed in the claims of copending Application No. 16/632,615.  Accordingly, the examiner asserts that the addition of the amphoteric polysaccharide to the detergent composition disclosed in copending Application No. 16/632,615 would inherently meet the method disclosed in the instant claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 20, 2021